TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-02-00247-CV


Robert Bays, Appellant

v.


Ron Socha d/b/a Socha Electric, Appellee





FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 340TH JUDICIAL DISTRICT

NO. C-00-1271-C, HONORABLE BEN WOODWARD, JUDGE PRESIDING 





	Appellant Robert Bays has filed an unopposed motion to dismiss his appeal.  See Tex.
R. App. P. 42.1(a)(1).  We grant the motion and dismiss the appeal.



  
					Mack Kidd, Justice
Before Justices Kidd, Patterson and Puryear
Dismissed on Appellant's Motion
Filed:   August 8, 2002
Do Not Publish